On REHEABiNet.
HoweiiXi, J.
This case is before us on a rehearing granted upon the application of defendants.
The plaintiffs allege that they “furnishedlumber to S. M. Hart and W. S. Pike, to be used by them under their partnership style óf S. M. Hart & Co., agents for the Louisiana Penitentiary, in the removal of the machinery and property belonging to said Penitentiary, from Baton Rouge to Clinton, in this State;” and that they “relied upon the credit and responsibility of the said S. M. Hart and W. S. Pike, individually, and not upon the institution called the Louisiana Penitentiary, of which they call themselves agents.” The plaintiffs admit that at the time the defendants were the agents of the institution, and adduce no fact to prove that they gave credit to the latter personally, except the removal of the property from the locality established by law, from which they argue *130that they cannot be presumed to give credit to the institution for the means of virtually suspending its operations.
This is not necessarily a legitimate inference, but we hold that under the act of 1858, p. 222, providing for the administration of the Penitentiary and all the circumstances, the defendants were presumed to be the lessees. We now find that said act, although published in the volume of the statutes of 1858, was adopted, and the lease made in March, 1857, and that the lease had expired some months prior to the transactions in question, and consequently the defendants cannot be presumed to be lessees. We must apply the law regulating the rights and obligations of principal and agent, which under the facts shown and admitted in this case, must relieve defendants from any individual liability. The bill sued on is made out against them as “agents for the Louisiana Penitentiary,” and there is no act nor promise on their part shown, which would fix liability on them personally.
It is therefore ordered that the decree heretofore rendered by us be set aside, and it is now ordered that the judgment of the lower Court be affirmed, with costs.